--------------------------------------------------------------------------------

EXECUTIVE EMLOYMENT AGREEMENT

          THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is made this 21st
day of April 2012, by and between William Daniel Kennedy ("Executive") and Echo
Automotive, LLC, a Delaware corporation ("Company"), effective April 21st, 2012
("Effective Date").

RECITALS

          Company wishes to retain the services of Executive pursuant to this
Executive Employment Agreement, the terms and provisions of which are set forth
below.

          NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

                    1.      POSITION AND DUTIES.

          During the Term (as defined in Section 5) Executive will continue to
be employed by Company as its President and shall perform those duties as
determined by the Board of Directors of Company ("Board") in accordance with the
policies, practices and bylaws of Company.

          Executive shall serve Company faithfully, loyally, honestly and to the
best of Executive's ability. Executive will devote Executive's best efforts and
substantially all of the Executive's business time, except as disclosed by
Executive for board or consulting obligations which do not interfere with the
performance of Executive's duties, to the performance of Executive's duties for,
and in the business and affairs of Company.

          Subject to Section 7, the Board reserves the right, in its sole
discretion, to change or modify Executive's position, title, and duties during
the Term of this Agreement.

                    2.      COMPENSATION.

          Commencing on the Effective Date and during the first 12 months of
this Agreement, Executive's base salary will be Two Hundred Twenty and 00/100
Dollars ($220,000), payable in accordance with Company 's customary payroll
practice. Executive's base salary will be reviewed annually by the Board in
accordance with Company's compensation review policies and practices. For the
avoidance of doubt, this compensation obligation will be above all other debt of
the company.

                    3.      INCENTIVE COMPENSATION.

          Executive shall be eligible to participate in any and all
performance-based incentive compensation program that the Board has established
or may in the future establish for Executive, as well as any performance-based
incentive compensation program established from time to time for other members
of Company's senior management.

                    5.      TERM AND TERMINATION.

          This Agreement will continue in full force and effect until terminated
by the parties. This Agreement may be terminated in any of the following ways:
(a) it may be negotiated and replaced by a written agreement signed by both
parties(b) Company may elect to terminate this Agreement with or without
"Cause," as defined below or (c) Executive may elect to terminate this Agreement
with or without "Good Reason," as defined below.

10-27-03 Company Confidential Information Page 1 of 10


--------------------------------------------------------------------------------

                    6.      TERMINATION BY COMPANY.

                              (a)      Termination For Cause. Company may
terminate this Agreement and Executive's employment for Cause at any time upon
written notice. Company's termination of Executive's employment with Company
shall be for "Cause" if, in the reasonable judgment of the Board of Directors:
(i) Executive engages in any act or omission which is in bad faith and to the
material detriment of Company (ii) Executive exhibits, unfitness for service,
habitual neglect, or gross incompetence to the material detriment of
Company(iii) Executive is convicted of a felony or any crime or offense
involving moral turpitude to the material detriment of Company(iv) or Executive
refuses or fails to act on any reasonable, lawful or material directive or order
from the Board of Directors.

          If this Agreement and Executive's employment are terminated by Company
for Cause, Company shall pay Executive the compensation to which he is entitled
pursuant to Sections 2 hereof through the end of Executive's employment and
thereafter Company's obligations hereunder shall terminate.

                              (b)      Termination Without Cause. Company also
may terminate this Agreement and Executive's employment at any time without
Cause by giving at least 30 days prior written notice to Executive. In the event
this Agreement and Executive's employment are terminated by Company without
Cause, Executive shall be entitled to receive Severance Benefits pursuant to
Section 9.

                    7.      TERMINATION BY EXECUTIVE.

          Executive may terminate this Agreement and his employment with or
without "Good Reason" in accordance with the provisions of this Section 7.

                              (a)      Termination For Good Reason. Executive
may terminate this Agreement and Executive's employment for "Good Reason" by
giving written notice to Company within 90 days, or such longer period as may be
agreed to in writing by Company, of Executive's knowledge or receipt of notice
of the occurrence of an event constituting "Good Reason," as described below.

          Executive shall have "Good Reason" to terminate this Agreement and
Executive's employment upon the occurrence of any of the following events: (i) a
material reduction in salary or benefits outlined in this agreement, (ii) a
material reduction in responsibilities, or (iii) a requirement to relocate
necessitating an increase of greater than 25 miles in Executive's one-way
commute, or (iv) Company is significantly delinquent in its financial
obligations to Executive and such is not cured with 30 days notice.

          If Executive terminates this Agreement and his employment for Good
Reason, Executive shall be entitled to receive Severance Benefits pursuant to
Section 9.

10-27-03 Company Confidential Information Page 2 of 10


--------------------------------------------------------------------------------

                              (b)      Termination Without Good Reason.
Executive also may terminate this Agreement and Executive's employment without
Good Reason at any time by giving 30 days notice to Company. If Executive
terminates this Agreement and Executive's employment without Good Reason,
Company shall pay Executive the compensation to which he is entitled pursuant to
Sections 2 and 3 hereof through the end of Executive's employment, including
such notice, and thereafter Company's obligations hereunder shall terminate.

                    8.      DEATH OR DISABILITY.

          This Agreement will terminate automatically on Executive's death. Any
salary or other amounts due to Executive for services rendered prior to
Executive's death shall be paid to Executive's surviving spouse, or if Executive
does not leave a surviving spouse, to Executive's estate. No other benefits
shall be payable to Executive's estate or heirs pursuant to this Agreement, but
amounts may be payable pursuant to any life insurance or other benefit plans
maintained in whole or in part by Company for the benefit of Executive, his
estate or heirs.

          If the Executive becomes "Disabled," Executive's employment hereunder
and Company's obligation to pay Executive's salary shall continue for a period
of 18 months from the date of such Disability, at which time Executive's
employment hereunder shall automatically cease and terminate. Executive shall be
considered ''Disabled" or to be suffering from a "Disability" for purposes of
this Section 8 if, in the reasonable, good faith judgment of a licensed
physician, Executive is unable for a period of90 consecutive business days to
perform the essential functions of Executive position required under this
Agreement, with or without reasonable accommodations, because of a physical or
mental impairment.

                    9.      SEVERANCE BENEFITS.

          If this Agreement and Executive's employment are terminated without
Cause pursuant to Section 6(b) hereof or if Executive elects to terminate this
Agreement for Good Reason pursuant to Section 7(a) hereof: (i) Executive shall
continue to receive payment of his base salary under Sections 2 and 3 hereof
paid in accordance with Company's standard payroll procedures during the period
commencing on the date of such termination and continuing until twelve (12)
months from such termination(ii) Executive's benefits as described in Section 11
shall continue during the period commencing on the date of such termination and
continuing until thirty (30) days from such termination on the same terms and
conditions in effect prior to Executive's termination.

          If Company terminates the Agreement and Executive's employment for
Cause, or if Executive voluntarily terminates this Agreement and Executive's
employment without Good Reason prior to the end of the Term, no Severance
Benefits shall be paid to Executive. No Severance Benefits are payable in the
event of Executive's death or disability while in the active employ of Company.

                    10.      BENEFITS.

          Executive will be entitled to participate in all employee benefit
plans, including, but not limited to, retirement plans, life insurance plans and
health and dental plans available to other Company employees, subject to
restrictions (including waiting periods) specified in the applicable Plan.

10-27-03 Company Confidential Information Page 3 of 10


--------------------------------------------------------------------------------

          Executive is entitled to twenty (20) days of paid vacation per
calendar year, with such vacation to be scheduled and taken in accordance with
Company's standard vacation policies.

                    12.      CONFIDENTIALLY ANON-DISCLOSURE.

          During the course of Executive's employment, Executive has and will
become exposed to a substantial amount of confidential and proprietary
information, including, but not limited to financial information, annual report,
audited and unaudited financial reports, strategic plans, business plans,
marketing strategies, new business strategies, personnel and compensation
information, and other such reports, documents or information. In the event
Executive's employment is terminated by either party for any, reason, Executive
will return to Company and Executive will not take, any copies of such
documents, computer print-outs, computer tapes, floppy disks, CD-ROMS, etc., in
any form, format or manner whatsoever, nor will Executive disclose the same in
whole or in part to any person or entity, in any manner either directly or
indirectly. Excluded from this Agreement is information that is already
disclosed to third parties and is in the public domain or that Company consents
to be disclosed, with such consent to be in writing. The provisions of this
Section 11 shall survive the termination of this Agreement.

                    13.      COVENANTS.

                              (a)      Interests to be Protected. The parties
acknowledge that during the Term, Executive will perform essential duties for
Company, its employees and stockholders, and for customers of Company.
Therefore, Executive will be given an opportunity to meet, work with and develop
close working relationships with Company's customers on a first-hand basis and
will gain valuable insight as to the customers' operations, personnel and need
for services. In addition, Executive will be to, have access to, and be required
to work with, a considerable amount of Company 's confidential and proprietary
information, including but not limited to information concerning Company's
methods of operation, financial information, strategic planning, operational
budgets and strategies, payroll data, management systems programs, computer
systems, marketing plans and strategies, merger and acquisition strategies and
customer lists.

          The parties also expressly recognize and acknowledge that the
personnel of Company have been trained by, and are valuable to Company, and that
if Company must hire new personnel or retrain existing personnel to fill
vacancies Company will incur substantial expense in recruiting and training such
personnel. The parties expressly recognize that should Executive compete with
Company in any manner whatsoever, it would seriously impair the goodwill and
diminish the value of Company's business.

          The parties acknowledge that this covenant has an extended duration
however, they agree that this covenant is reasonable and that it is necessary
for the protection of Company, its stockholders and employees.

10-27-03 Company Confidential Information Page 4 of 10


--------------------------------------------------------------------------------

          For these and other reasons, and the fact that there are many other
employment opportunities available to Executive if Executive should terminate,
the parties are in full and complete agreement that the following restrictive
covenants (which together are referred to as the "Covenants") are fair and
reasonable and are freely, voluntarily and knowingly entered into. Further, each
party has been given the opportunity to consult with independent legal counsel
before entering into this Agreement.

                              (b)      Devotion to Employment. During the term
of employment, Executive shall not at any time or place or to any extent
whatsoever, either directly or indirectly, without the express written consent
of Company, engage in any outside activity competitive with or adverse to
Company 's business, practice or affairs, whether alone or as partner, officer,
director, employee, stockholder of any corporation or as a trustee, fiduciary,
consultant or other representative. This is not intended to prohibit Executive
from engaging in nonprofessional activities such as personal investments or
conducting private business affairs which may include other boards of directors'
activity, as long as they do not conflict with Company. Participation to a
reasonable extent in civic, social or community activities is encouraged.

                              (c)      Non-Solicitation of Customer or
Suppliers. During the term of Executive's employment with Company and for a
period of 12 months after the expiration or termination of employment with
Company, regardless of who initiates the termination, Executive shall not,
directly or indirectly, for Executive, or on behalf of, or in conjunction with,
any other person(s), Company, partnership, corporation, or governmental entity,
in any manner whatsoever, call upon, contact, encourage, handle or solicit, or
cause others to solicit, any person or other entity that is, or was within the
12-month period immediately prior to the date of Executive's termination, an
actual or intended customer or supplier of Company or any of its subsidiaries or
affiliates, for the purpose of soliciting, selling or purchasing from such
customer or supplier the same, similar, or related services or products that are
provided by, or purchased by, Company or any of its subsidiaries or affiliates.
If Executive violates Executive's obligations under this Section 13(c), then the
time periods hereunder

                              (d)      Non-Solicitation of Employees. During the
term of Executive's employment with Company and for a period of 12 months after
the termination of employment with Company, regardless of who initiates the
termination, Executive shall not, directly or indirectly, for Executive, or on
behalf of, or in conjunction with, any other person(s), Company, partnership,
corporation, or governmental entity, in any manner whatsoever, seek to him,
and/or hire any person who, on the date hereof, or on the date of Executive's
termination, is an employee of Company or any of its subsidiaries or affiliates
for employment or as an independent contractor with any person or entity (other
than Company or any of its subsidiaries or affiliates), unless first authorized
in writing by Company, which authorization may be withheld in the sole and
absolute discretion of Company. If Executive violates Executive's obligations
under this Section 13(d), then the time periods hereunder shall be extended by
the period of time equal to that period beginning when the activities
constituting such violation commenced and ending when the activities
constituting such violation terminated.

10-27-03 Company Confidential Information Page 5 of 10


--------------------------------------------------------------------------------

                              (e)      Competing Business. During the term of
Executive's employment and for a period of 12 months after the termination of
employment with Company, regardless of who initiates the termination, Executive
shall not, directly or indirectly, (including, without limitation, as a partner,
director, officer or employee of, or lender or consultant to, any other personal
entity, or stockholder (other than as the holder of less than five percent (5%)
of the stock of a corporation the securities of which are traded on a national
securities exchange or in the over-the-counter market), for Executive, or on
behalf of, or in conjunction with, any other person(s), Company, partnership,
corporation, or governmental entity, in any manner whatsoever, or in any other
capacity, within, into or from the Restricted Territory (as defined below)
engage or cause others to engage in the same or similar business as Company and
its subsidiaries, or any aspect thereof, unless first authorized in writing by
Company, which authorization may be withheld in the sole and absolute discretion
of Company. For purposes of this Section 13(e), the term "Restricted Territory"
shall mean any geographical service area where Company or any of its
subsidiaries and affiliates is engaged in business, sells products or performs
services or was considering engaging in business at any time, prior to the
termination or at the time of termination, which such territory shall include
any markets from which existi ng or intended Company customers operate,
including, without limitation, the United States, Canada, the United Kingdom,
the Republic of China (Taiwan), the People's Republic of China, South Korea,
Singapore and Malaysia. If Executive violates Executive's obligations under this
Section 13(e), then the time periods hereunder shall be extended by the period
of time equal to that period beginning when the activities constituting such
violation commenced and ending when the activities constituting such violation
terminated.

                              (f)      Notification and Disclosure. Executive
will promptly and fully disclose to Company in writing, whether or not requested
by Company, any and all ideas, improvements, discoveries, inventions,
trademarks, proprietary information, know-how, processes, or other developments
or improvements (collectively, the "Inventions''), whether or not Executive
believes them to be patentable, that directly relate to the business of Company
now or hereafter engaged in,that Executive conceives or first actually reduces
to a plan, practice, or device, either individually or jointly with others,
during the term of Executive's employment with Company, or within the period
ending six months after the termination thereof, and that relate to the business
of Company now or hereafter engaged in, resulting from or arising out of
Executive's use of Company's equipment, supplies, facilities, or trade secret
information that result from any work performed by Executive in his capacity as
an Executive of Company, whether conceived or developed during Company's
business hours or otherwise. Executive will keep current, accurate, and complete
records of all Inventions, which records will belong to Company and at all times
be kept and stored on Company's premises.

                              (g)      Ownership and Patenting of Inventions.
The Inventions will be the sole and exclusive property of Company. During the
term of Executive's employment by Company and at any time thereafter, Executive,
at any time upon the requests of Company, will execute and deliver an assignment
or assignments of any and all applications, plans, devices, and other uses
relating to the Inventions that Company deems necessary or convenient to apply
for, obtain, or maintain patents of the United States, and any other foreign
countries, for the Inventions and to assign and convey to Company or its nominee
the sole and exclusive right, title, and interest in and to the Inventions.
Executive will provide any and all aid and assistance deemed necessary by
Company to protect Company's interest in the Inventions with respect to any
disputes arising out of any unauthorized use or infringement of the Inventions
or any patents issued in relation thereto.

10-27-03 Company Confidential Information Page 6 of 10


--------------------------------------------------------------------------------

                              (h)      Judicial Amendment. If the scope of any
provision of this Section 13 is found by a court of competent jurisdiction to be
too broad to permit enforcement to its full extent, then such provision shall be
enforced to the maximum extent permitted by law. The parties agree that the
scope of any provision of this Agreement may be modified by a judge in any
proceeding to enforce this Agreement, so that such provision can be enforced to
the maximum extent permitted by law. If any provision of this Agreement is found
to be invalid or unenforceable for any reason, it shall not affect the validity
of the remaining provisions of this Agreement.

                              (i)      Injunctive Relief Damages and Forfeiture.
Due to the nature of Executive's position with Company, and with full
realization that a violation of this Agreement will cause immediate and
irreparable injury and damage, which is not readily measurable, and to protect
Company 's interests, Executive understands and agrees that in addition to
instituting legal proceedings to recover damages resulting from a breach of this
Agreement, Company may seek to enforce this Agreement with an action for
injunctive relief to cease or prevent any actual or threatened violation of this
Agreement on the part of Executive.

                              (j)      Survival. The provisions of this Section
13, shall survive the termination of this Agreement.

                    14.      AMENDMENTS.

          This Agreement and the Ancillary Agreements constitute the entire
agreement between the parties as to the subject matter hereof Accordingly, there
are no side agreements or verbal agreements other than those that are stated in
this document or in the Ancillary Agreements. Any amendment, modification or
change in said Agreements must be done so in writing and signed by both parties.

                    15.      SEVERABILITY.

          In the event a court or arbitrator declares that any provision of this
Agreement is invalid or unenforceable, it shall not affect or invalidate any of
the remaining provisions. Further, the court shall have the authority to
re-write that portion of the Agreement it deems unenforceable, to make it
enforceable.

                    16.      GOVERNINGLAW.

          The interpretation, performance and enforcement of this Agreement
shall be governed by the internal laws of the State of Arizona.

                    17.      INDEMNITY.

                              (a)      General. Company shall, to the fullest
extent authorized, as amended, indemnify and hold harmless Executive in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative against expenses, liabilities and
losses (including attorneys' fees, judgments, fines, excise taxes or penalties
and amounts paid in settlement) reasonably incurred or suffered by Executive in
connection therewith.

10-27-03 Company Confidential Information Page 7 of 10


--------------------------------------------------------------------------------

                              (b)      Expenses. This right to indemnification
includes the right to be paid by Company the expenses (including attorneys'
fees) incurred in defending any such proceeding in advance of its final
disposition; provided, however, that, if applicable law requires, an advancement
of expenses incurred by Executive shall be made only upon delivery to Executive
of an undertaking, by or on behalf of Executive, to repay all amounts so
advanced if it is ultimately determined by fmal judicial decision from which
there is no further right to appeal that Executive is not entitled to be
indemnified for such expenses. The rights to indemnification and to the
advancement of expenses shall be contract rights and such rights shall continue
as to Executive after his termination of employment and shall inure to the
benefit of the Indemnities' heirs, executors and administrators.

                              (c)      Claims for Indemnification or Expenses.
If a claim under either (a) or (b) above is not paid in full by Company within
60 days after Company receives a written claim, except in the case of a claim
for an advancement of expenses, in which case the applicable period shall be 20
days, Executive may at any time thereafter bring suit against Company to recover
the unpaid amount of the claim. If successful in whole or in part in any such
suit, Executive shall be entitled to be paid also the expense of prosecuting or
defending such suit. In any suit brought by the Executive to enforce a right to
indemnification or to an advancement of expenses hereunder, or brought by
Company to recover an advancement of expenses pursuant to the terms of an
undertaking, the burden of proving that Executive is not entitled to be
indemnified, or to such advancement of expenses, shall be on Company.

                    18.      DISPUTE RESOLUTION.

                              (a)      Mediation. Any and all disputes arising
under, pertaining to or touching upon this Agreement, or the statutory rights or
obligations of either party hereto, shall, if not settled by negotiation, be
subject to non-binding mediation before an independent mediator selected by the
parties pursuant to Section below writing and served upon the other. Any demand
for mediation shall be made in writing party to the dispute, by certified mail,
return receipt requested, at the business address of or at the last known
residence address of Executive respectively. The demand shall set forth with
reasonable specificity the basis of the dispute and the relief sought. The
mediation learning will occur at a time and place convenient to the parties in
Maricopa County, Arizona, within thirty (30) days of the date of selection or
appointment of the mediator and shall be governed by the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
("AAA").

                              (b)      Arbitration. In the event that the
dispute is not settled through mediation, the parties shall then proceed to
binding arbitration before a single independent arbitrator selected pursuant to
Section 18(D). The mediator shall not serve as arbitrator. ALL DISPUTES
INVOLVING ALLEGED UNLAWFUL EMPLOYMENT DISCRIMINATION TERMINATION BY ALLEGED
BREACH OF CONTRACT OR POLICY, OR ALLEGED EMPLOYMENT TORT COMMITTED BY COMPANY OR
A REPRESENTATIVE OF COMPANY INCLUDING CLAIMS OF VIOLATIONS OF FEDERAL OR STATE
DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL BE RESOLVED PURSUANT TO TIDS
POLICY AND THERE SHALL BE NO RECOURSE TO COURT, WITH OR WITHOUT A JURY TRIAL.
The arbitration hearing shall occur at a time and place convenient to the
parties in Maricopa County, Arizona, within thirty (30) days of selection or
appointment of the arbitrator. If Company has adopted a policy that is
applicable to arbitrations with executives, the arbitration shall be conducted
in accordance with said policy to the extent that the policy is consistent with
this Agreement and the Federal Arbitration Act, 9 U.S.C. §§ 1-16. If no such
policy has been adopted, the arbitration shall be governed by the National Rules
for the Resolution of Employment Disputes of the AAA. The arbitrator shall issue
written findings of fact and conclusions of law, and an award, within fifteen
(15) days of the date of the hearing unless the parties otherwise agree.

10-27-03 Company Confidential Information Page 8 of 10


--------------------------------------------------------------------------------

                              (c)      Damages. In cases of breach of contract
or policy, damages shall be limited to contract damages. In cases of intentional
discrimination claims prohibited by statute, the arbitrator may direct payment
consistent with 42 U.S.C. § 1981(a) and the Civil Rights Act of 1991. In cases
of employment tort, the arbitrator may award punitive damages if proved by clear
and convincing evidence. Any award of punitive damages shall not exceed two
times any compensatory award and in any event, shall not exceed Two Hundred
Thousand Dollars ($200,000). The arbitrator may award fees to the prevailing
party and assess costs of the arbitration to the non-prevailing party. Issues of
procedure, arbitrability, or confirmation of award shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1-16, except that court review of the
arbitrator's award shall be that of an appellate court reviewing a decision of a
trial judge sitting without a jury.

                              (d)      Selection of Mediators or Arbitrators.
The parties shall select the mediator or arbitrator form a panel list made
available by the AAA. If the parties are unable to agree to a mediator or
arbitrator within 10 days of receipt of a demand for mediation or arbitration,
the mediator or arbitrator will be chosen by alternatively striking from a list
of five mediators or arbitrators obtained by Company from ALA. Executive shall
have the first strike.

                              (e)      Non-Arbitration Provisions. Disputes
arising under Sections 12 and 13 shall not be subject to this Section 18.

                    19.      COUNTERPARTS.

          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

*   *   *

10-27-03 Company Confidential Information Page 9 of 10


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Company and Executive have executed this Agreement
effective on the date set forth above.

  COMPANY, INC.       By: /s/_________________________________________      
Name: _________________________________________       Its:
___________________________________________           "EXECUTIVE"              
/s/____________________________________________   William D
Kennedy                                                         Date


10-27-03 Company Confidential Information Page 10 of 10


--------------------------------------------------------------------------------